UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 29, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10613 DYCOM INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Florida 59-1277135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11ighway 1, Suite 101, Palm Beach Gardens, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 627-7171 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.33 1/3 per share New York Stock Exchange Series A Preferred Stock Purchase Rights New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] There were 35,213,544 shares of common stock with a par value of $0.33 1/3 outstanding at March 7, 2011 Dycom Industries, Inc. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 47 PART II – OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 6. Exhibits 50 Signatures 51 EX-31.1 EX-31.2 EX-32.1 EX-32.2 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) January 29, July 31, (Dollars in thousands) ASSETS CURRENT ASSETS: Cash and equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings Deferred tax assets, net Income taxes receivable Inventories Other current assets Total current assets PROPERTY AND EQUIPMENT, NET GOODWILL INTANGIBLE ASSETS, NET OTHER TOTAL NON-CURRENT ASSETS TOTAL $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Current portion of debt 47 Billings in excess of costs and estimated earnings Accrued insurance claims Other accrued liabilities Total current liabilities LONG-TERM DEBT ACCRUED INSURANCE CLAIMS DEFERRED TAX LIABILITIES, NET NON-CURRENT OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES, Notes 10, 11, 16 and 19 STOCKHOLDERS' EQUITY: Preferred stock, par value $1.00 per share: 1,000,000 shares authorized: no shares issued and outstanding - - Common stock, par value $0.33 1/3 per share:150,000,000 shares authorized: 35,253,801 and 38,656,190 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL $ $ See notes to the condensed consolidated financial statements. 3 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended January 29, January 23, (Dollars in thousands, except per share amounts) REVENUES: Contract revenues $ $ EXPENSES: Costs of earned revenues, excluding depreciation and amortization General and administrative(including stock-based compensation expense of $1.0 million and $0.7 million, respectively) Depreciation and amortization Total Interest income 34 22 Interest expense ) ) Loss on debt extinguishment ) - Other income, net LOSS BEFORE INCOME TAXES ) ) PROVISION (BENEFIT) FOR INCOME TAXES: Current ) ) Deferred Total ) ) NET LOSS $ ) $ ) LOSS PER COMMON SHARE: Basic loss per common share $ ) $ ) Diluted loss per common share $ ) $ ) WEIGHTED-AVERAGE SHARES USED IN COMPUTING LOSS PER COMMON SHARE: Basic Diluted See notes to the condensed consolidated financial statements. 4 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Six Months Ended January 29, January 23, (Dollars in thousands, except per share amounts) REVENUES: Contract revenues $ $ EXPENSES: Costs of earned revenues, excluding depreciation and amortization General and administrative(including stock-based compensation expense of $1.8 million and $1.7 million, respectively) Depreciation and amortization Total Interest income 63 58 Interest expense ) ) Loss on debt extinguishment ) - Other income, net INCOME BEFORE INCOME TAXES PROVISION (BENEFIT) FOR INCOME TAXES: Current ) ) Deferred Total NET INCOME (LOSS) $ $ ) EARNINGS (LOSS) PER COMMON SHARE: Basic earnings (loss) per common share $ $ ) Diluted earnings (loss) per common share $ $ ) WEIGHTED-AVERAGE SHARES USED IN COMPUTING EARNINGS (LOSS) PER COMMON SHARE: Basic Diluted See notes to the condensed consolidated financial statements. 5 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended January 29, January 23, (Dollars in thousands) OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Bad debt expense (recovery), net 87 (6
